Citation Nr: 0022366	
Decision Date: 08/24/00    Archive Date: 08/25/00

DOCKET NO.  96-28 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for right knee and 
right hip disorders, claimed as secondary to a service 
connected left leg disability.

2.  Entitlement to an increased evaluation for varicose 
veins, left leg, with thrombophlebitis, currently evaluated 
as 60 percent disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from August 1956 to May 
1961.  This appeal arises from January 1994 and March 1996 
rating decisions of the Department of Veterans Affairs (VA), 
Atlanta, Georgia, regional office (RO).


REMAND

A January 1994 rating decision determined that the veteran 
had submitted new and material evidence to reopen a claim for 
service connection for right hip and right knee disorders, 
claimed as secondary to the service connected left leg 
disability.  After reopening the claim, the RO determined 
that the claim for secondary service connection was denied on 
the merits.  The veteran perfected his appeal with respect to 
the January 1994 rating decision with a Form 9 received in 
August 1994.  The evidence considered by the RO included a 
May 1988 statement from Joe Nettles, M.D., that "due to this 
left leg condition, [the veteran] will continue to have [a 
right hip] problem... and because of the inability to use his 
left leg adequately that he puts more weight on his right 
hip.  This can only be controlled by elevating his left leg 
frequently during the day to keep the swelling down, and 
staying off his feet as much as possible."  A December 1987 
statement from Thomas R. Freeman, M.D., stated that "because 
on the inability to use the left leg adequately, he put more 
pressure on his right leg and a fracture developed at the 
junction of the femur and the hip prosthesis."  A November 
1993 statement from a VA physician, Ernest G. Edwards, M.D., 
noted that the veteran's service connected left leg 
disability has led to dependency on the right leg 
necessitating hip surgery.  

The Board notes that since the January 1994 rating decision 
on appeal, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) has held, in Allen v. Brown, 7 Vet. 
App. 439 (1995), that when aggravation of a nonservice-
connected condition is proximately due to or the result of a 
service- connected condition, the veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.

In view of the foregoing, and in order to provide the veteran 
with due process, the Board is of the opinion that the RO 
should readjudicate the veteran's claim for secondary service 
connection for right hip and right knee disability with 
consideration of Allen, supra.  

Additionally, the veteran contends that his service connected 
varicose veins, left leg, with thrombophlebitis, merits a 
higher disability rating.  The most recent VA examination on 
the veteran's left lower extremity was conducted in August 
1996.  A current VA examination is necessary in order to 
properly evaluate that disability.  

The Board also notes that the veteran submitted claims in 
August 1997 and November 1997, for service connection for a 
left knee disability and for multiple myeloma, respectively.  
These issues have not been adjudicated by the RO.  Given the 
veteran's claim for a total rating based on individual 
unemployability, the Board is of the opinion that these 
claims must be addressed, and any appeal perfected with 
respect to any issue arising therefrom, prior to 
consideration of the individual unemployability claim by the 
Board.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1999).  In view of the 
foregoing, the case is remanded to the RO for the following:

1.  The RO should readjudicate the 
veteran's claim for secondary service 
connection for right knee and right hip 
disorders with consideration Allen v. 
Brown, 7 Vet. App. 439 (1995) (when 
aggravation of a nonservice-connected 
condition is proximately due to or the 
result of a service- connected condition, 
the veteran shall be compensated for the 
degree of disability (but only that 
degree) over and above the degree of 
disability existing prior to the 
aggravation).

2.  The RO should schedule the veteran 
for an examination by a VA physician to 
determine the nature and extent of his 
varicose veins, left leg, with 
thrombophlebitis.  The entire claims 
folder and a copy of this REMAND must be 
made available to and reviewed by the 
examiner prior to the examination.  The 
examination report should contain 
detailed accounts of all manifestations 
pathology found to be present.  Special 
attention should be given to the presence 
or absence of pain at rest, and the 
presence or absence of board-like edema.  
The examination report should include 
descriptions of the effect, if any, of 
the veteran's left leg disability on his 
ability to secure or follow a 
substantially gainful occupation.  The 
report of examination should include 
complete rationale for the conclusions 
reached.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development action has been conducted and 
completed in full.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action. 38 C.F.R. § 4.2 
(1999) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

4.  Following completion of the above, 
the RO should review the veteran's 
claims, including the claim for a total 
rating based on individual 
unemployability, with regard to the 
additional evidence obtained.  A 
supplemental statement of the case must 
be issued to the veteran and his 
representative.  The RO must adjudicate 
the veteran's claims for service 
connection for a left knee disability and 
for multiple myeloma.  Sufficient time 
must be allowed for the veteran to 
perfect an appeal on those issues if he 
so desires.  Thereafter, the case should 
be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have 





been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 6 -


